Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered October 24, 1989, convicting him of robbery in the first degree, attempted rape in the first degree, and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence adduced at the trial was legally insufficient was not preserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Lopez, 175 AD2d 267, 269). In any event, viewing the evidence adduced at the trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Because the defendant did not timely move to dismiss the indictment on the ground that he was improperly denied his right to testify before the Grand Jury, that claim has been waived (see, CPL 190.50 [5] [c]; People v Jackson, 119 AD2d 587).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and have found them to be either unpreserved for appellate review or to be without merit. Thompson, J. P., Bracken, Sullivan and Balletta, JJ., concur.